Case 1:19-cv-00463-RJD-ST Document 28 Filed 04/25/19 Page 1 of 1 PageID #: 1535




April 25, 2019


BY ECF

The Honorable Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


   Re:   Schwartz v. City of New York, No. 1:19-cv-463

Dear Judge Dearie,

      I write on behalf of Plaintiff in the above-mentioned case to request an
adjournment of the hearing now scheduled for June 17, 2019. This is Plaintiff’s first
request to adjourn the hearing; Defendants’ counsel consents.

       This request is necessitated because the undersigned, who will argue on
behalf of the Plaintiff, will be returning from a long-scheduled and ticketed family
trip to Ireland late in the evening before the hearing, making it difficult or
impractical to be in New York in time for that hearing. Accordingly, I would
request the Court’s indulgence and request a brief adjournment, to which
Defendants have consented. If the Court is amenable to changing the date, the
parties are available the following Monday, June 24. If this time is not convenient
for the Court, the parties will confer and propose alternative dates.


                             Respectfully submitted,

                             /s/ Roger G. Brooks
                             Roger G. Brooks
                             Counsel for Plaintiff


cc: Counsel of record via ECF
